               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ASBESTOS PRODUCTS      :      Consolidated Under
LIABILITY LITIGATION (No. VI) :      MDL DOCKET NO. 875
                              :
                              :
JACKIE L. SULLIVAN,           :      Case No. 18-3622
Executrix of The Estate of    :
JOHN L. SULLIVAN, Deceased,   :
and Widow in Her Own Right    :
                              :
     v.                       :
                              :
A. W. CHESTERTON, INC., et al.:


                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                           June 6, 2019


          Before the Court is the motion to dismiss filed by

Defendant Huntington Ingalls Incorporated (“HIC”). The Court

will grant the motion as it concludes that it lacks personal

jurisdiction over HIC.

          In 2014, the Supreme Court decided the case of Daimler

AG v. Bauman 1 which brought about a sea change in the

jurisprudence of exercising general personal jurisdiction over a

foreign corporation. Daimler held that under the Due Process

Clause, subjecting a foreign corporation to general jurisdiction

in every state in which it “engages in a substantial,

continuous, and systematic course of business” was “unacceptably


1         571 U.S. 117 (2014).
grasping.” Under Daimler, the exercise of general jurisdiction

over a foreign defendant (except in extraordinary circumstances)

was limited to where the corporation was “at home,” namely, the

forums in which the foreign corporation is incorporated and

where it maintains its principal place of business.

          Pennsylvania has long had a statute which requires a

foreign corporation wishing to do business in Pennsylvania to

register in Pennsylvania. Correspondingly, Pennsylvania law

provides that such registration constitutes a sufficient basis

for the exercise of general personal jurisdiction over the

foreign corporation.

          Federal and state courts in Pennsylvania have

struggled to divine the applicability of Daimler to the

Pennsylvania registration scheme with mixed results. Building on

that jurisprudence, this Court concludes that: (1) the

Pennsylvania statutory scheme that requires foreign corporations

to register to do business and, therefore, to consent to general

personal jurisdiction in Pennsylvania, offends the Due Process

Clause and is unconstitutional; and (2) the Third Circuit’s pre-

Daimler decision in Bane v. Netlink, Inc., 2 finding that, by

registering to do business in Pennsylvania, a foreign

corporation consents to general personal jurisdiction, is




2         925 F.2d 637 (3d Cir. 1991).
                                2
irretrievably irreconcilable with the teachings of Daimler, and

can no longer stand.

I.   FACTS AND PROCEDURAL HISTORY

          Plaintiff Jackie Sullivan brought this asbestos

personal injury action against 48 Defendants in the Philadelphia

Court of Common Pleas on July 25, 2018. She alleges that

decedent John Sullivan was exposed to asbestos during his Naval

service from October 1967 through January 1980. Plaintiff

further alleges that this asbestos exposure caused Sullivan to

develop lung cancer which ultimately led to his death. HIC

removed the action on August 22, 2018 pursuant to the Federal

Officer Removal Statute, 28 U.S.C § 1442. 3

          Regarding the allegations against HIC, Plaintiff

alleges that in 1973, Sullivan was assigned to the U.S.S.

Blakely while serving in the Navy as a machinist mate. Plaintiff

further contends that an alleged predecessor of HIC, Avondale

Shipyard, built the Blakely in Westwego, Louisiana and “designed

its ship to contain asbestos and despite the ability to know of

and warn of the hazards of asbestos failed to do so.” Am. Compl.

8-9 (ECF No. 100). It is undisputed that Sullivan’s alleged

asbestos exposure aboard the Blakely did not occur in


3         This statute allows government contractor defendants
like HIC to remove an action from state court on the theory that
it acted under the direction of an officer of the United States.
28 U.S.C. 1442(a)(1).
                                3
Pennsylvania. 4 Most importantly for the purposes of this case,

HIC is incorporated and has its principal place of business in

Virginia, not in Pennsylvania. Plaintiff is also a citizen of

Virginia.

II.   LEGAL STANDARD

            Under Fed. R. Civ. P. 12(b)(2), in response to a

complaint, a defendant may assert as a defense that the court

lacks personal jurisdiction over it. When a defendant raises

this defense, “the burden falls upon the plaintiff to come

forward with sufficient facts to establish that jurisdiction is

proper.” Mellon Bank (E.) PSFS, Nat’l Ass’n v. Farino, 960 F.2d

1217, 1223 (3d Cir. 1992) (citing Carteret Sav. Bank v. Shushan,

954 F.2d 141, 146 (3d Cir. 1992)). However, when reviewing such

a motion, the court “must accept all of the plaintiff’s

allegations as true and construe disputed facts in favor of the

plaintiff.” Carteret Sav. Bank, 954 F.2d at 142 n.1. “Personal

jurisdiction [ ] is ‘an essential element of the jurisdiction of

a district . . . court,’ without which the court is ‘powerless

to proceed to an adjudication.’” Ruhrgas AG v. Marathon Oil Co.,

526 U.S. 574, 584 (1999) (quoting Emp’rs Reinsurance Corp. v.

Bryant, 299 U.S. 374, 382 (1937)).


4         While Plaintiff does allege that Sullivan was exposed
to asbestos in Pennsylvania, it was not asbestos for which HIC
could be responsible.

                                  4
III. DISCUSSION

     A.   The Pennsylvania Business Registration Statutory
          Scheme and Federal Due Process Guarantees

          Plaintiff contends that this Court has general

personal jurisdiction over HIC pursuant to 15 Pa.C.S. § 411 and

42 Pa.C.S. § 5301 because HIC and its alleged predecessors

registered to do business in Pennsylvania at various points of

time. 5 Section 411 provides in relevant part that a foreign

corporation “may not do business in this Commonwealth until it

registers with the department.” 15 Pa.C.S. § 411(a). If a

foreign corporation does business in the state without

registering, as a penalty, it “may not maintain an action or

proceeding in” the state. 15 Pa.C.S. § 411(b). Section 5301



5         The modern notion of personal jurisdiction comes in
two flavors: specific and general jurisdiction. Specific
jurisdiction exists when the underlying controversy arises from
actions taken in the forum. Goodyear Dunlop Tires Operations,
S.A. v. Brown, 564 U.S. 915, 919 (2011). General, or all-
purpose, jurisdiction flows, not from any facts germane to the
case, but from the fact that the defendant is “at home”
generally in the forum. Id. at 924. A party may waive a
challenge, or consent, to personal jurisdiction. In this case,
Plaintiff does not seriously assert that the Court has specific
jurisdiction over HIC or general jurisdiction based on HIC being
“at home” in Pennsylvania. Plaintiff argues that HIC consented
to general jurisdiction pursuant to Section 411 and Section
5301.

          The parties argue whether the various companies are,
in fact, predecessors of HIC, whether HIC would be liable for
its predecessors’ actions, and the effect of the timing of HIC’s
registration on its liability. Given the Court’s holdings in
this case, the Court concludes that these issues are immaterial.

                                5
provides in relevant part that registration as a foreign

corporation in Pennsylvania “shall constitute a sufficient basis

of jurisdiction to enable the tribunals of this Commonwealth to

exercise general personal jurisdiction over such” entities. 42

Pa.C.S. § 5301(a)(2)(i). Read together, these two statutes

provide that, the state will only permit a foreign corporation

to “do business” in Pennsylvania if it registers and, thus,

subjects itself to general personal jurisdiction. The Court will

refer to the interplay of these two statutes as the “Pa.

Statutory Scheme.”

          The concept of due process is deeply rooted in our

judicial system, having been imported from England as an

essential bulwark against arbitrary deprivations by the crown.

See, e.g., Davidson v. City of New Orleans, 96 U.S. 97, 101

(1877). Under the Fifth and Fourteenth Amendments, the

government, whether federal or state, may not deprive

individuals of “life, liberty, or property” without “due process

of law.” U.S. Const. amend. V & amend. XIV. It has long been

recognized that corporations have juridical personalities and

are entitled to due process protections. See Missouri Pac. Ry.

Co. v. Mackey, 127 U.S. 205, 209 (1888) (citing Santa Clara Cty.

v. S. Pac. R. Co., 118 U.S. 394 (1886)).

          The Pa. Statutory Scheme has serious due process

implications and its continued implementation raises two

                                6
questions that this Court must address: (1) is the Pa. Statutory

Scheme constitutional after Daimler, 571 U.S. 117; and, if not,

(2) must this Court follow the Third Circuit’s holding in Bane,

925 F.2d 637, that a foreign corporation consents to

jurisdiction by registering under the Pa. Statutory Scheme?

     B.   The Applicable Law

          In order to determine whether this Court may exercise

personal jurisdiction over HIC, it must first analyze two

questions: (1) whether Pennsylvania’s long-arm statute provides

for the exercise of long-arm jurisdiction, and, if so; (2)

whether the exercise of long-arm jurisdiction in this case

satisfies the requirements of the Due Process Clause of the

Constitution. IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 258-

59 (3d Cir. 1998). Pennsylvania’s long-arm statute first lists

discrete actions performed in-state that create personal

jurisdiction including transacting various types of business,

entering into contracts, causing harm, owning real property,

taking various appointments, applying for licences, and

violating laws. 42 Pa.C.S § 5322(a).

          In addition to these specific instances, the statute

also provides that “the jurisdiction of the tribunals of this

Commonwealth shall extend . . . to the fullest extent allowed

under the Constitution of the United States and may be based on

the most minimum contact with this Commonwealth allowed under

                                7
the Constitution of the United States.” 42 Pa.C.S § 5322(b). It

is with this second section of the long-arm statute that the

Court is concerned as the specific acts listed in Section

5322(a) are not implicated.

          Because Section 5322(b) of Pennsylvania’s long-arm

statute is coextensive with the Due Process Clause, the Court

need only analyze whether jurisdiction is proper under federal

Fourteenth Amendment jurisprudence. See Daimler, 571 U.S. at 125

(providing that “[f]ederal courts ordinarily follow state law in

determining the bounds of their jurisdiction over persons” but

that when a state long-arm statute is co-extensive with the

Constitution, the court should inquire whether finding personal

jurisdiction “comports with the limits imposed by federal due

process”); Vetrotex Certainteed Corp. v. Consol. Fiber Glass

Prods. Co., 75 F.3d 147, 150 (3d Cir. 1996) (providing that

because the reach of Section 5322(b) “is coextensive with the

limits placed on the states by the federal Constitution,” courts

“look to federal constitutional doctrine to determine [a

defendant’s] susceptibility to personal jurisdiction in

Pennsylvania”).

          In Daimler, the Supreme Court reiterated that

exercising general personal jurisdiction over a foreign

corporation comports with due process only “when the

corporation’s affiliations with the State in which suit is

                                8
brought are so constant and pervasive ‘as to render [it]

essentially at home in the forum State.’” 571 U.S. at 122

(quoting Goodyear, 564 U.S. at 919). Daimler clarified that,

absent exceptional circumstances, a corporation is only “at

home” where it is incorporated and where it has its principal

place of business. Id. at 137 & 139 n.19. The Court concluded

that subjecting a corporation to general jurisdiction in every

state where it “engages in a substantial, continuous, and

systematic course of business” would be “unacceptably grasping.”

Id. at 138 (internal quotation marks omitted).

          To put the reach of Daimler in context, it is

important to understand how it radically shifted the legal

landscape regarding the application of general personal

jurisdiction. In 1945, the Supreme Court in International Shoe, 6

departed from earlier territorial notions of personal

jurisdiction which had long been the norm under Pennoyer, 7 and

generally approved of a court’s exercise of general personal

jurisdiction over any foreign corporation which had substantial

business activities within its jurisdictional boundaries. Int’l


6         Int’l Shoe Co. v. State of Wash., Office of
Unemployment Comp. & Placement, 326 U.S. 310 (1945).

7         Pennoyer v. Neff, 95 U.S. 714 (1877). In Pennoyer, the
Supreme Court explained that a state court could only exercise
personal jurisdiction over parties that were served with process
while physically present within the borders of its jurisdiction.
Id. at 722.
                                9
Shoe, 326 U.S. at 318.

          Thereafter, the Supreme Court solidified this concept

in two additional cases, finding that a foreign corporation’s

“continuous and systematic general business contacts” in a state

could allow its courts to exercise general personal jurisdiction

over the corporation. Helicopteros Nacionales de Colombia, S.A.

v. Hall, 466 U.S. 408, 416 (1984); Perkins v. Benguet Consol.

Mining Co., 342 U.S. 437, 445 (1952). This approach to the

exercise of general personal jurisdiction continued and was

further refined but remained problematic since the general

jurisdiction analysis became exceedingly fact specific and

idiosyncratically applied. As a result, it was difficult for

national corporations to divine where they might be haled into

court, and – depending on the extent of their business

operations – such corporations could be subject to general

jurisdiction in virtually every state, regardless of any

connection between the suit and the state. See Tanya J.

Monestier, Registration Statutes, General Jurisdiction, and the

Fallacy of Consent, 36 Cardozo L. Rev. 1352-54 (2015).

          In 2011, the Supreme Court retracted from this

business contacts-based general jurisdictional analysis in

Goodyear, defining to an extent the difference between specific

and general jurisdiction. The Court held that a foreign

corporation is subject to general personal jurisdiction only

                               10
where it “is fairly regarded as at home.” 564 U.S. at 924. Just

three years later, and following the lead of Goodyear, the

Supreme Court elaborated in Daimler that a corporation is

typically “at home” in only two places: its state of

incorporation and the state in which it has its principal place

of business. 571 U.S. at 137 & 139 n.19. Thus, regarding the

application of general personal jurisdiction over a foreign

corporation, Daimler completed the turn away from International

Shoe’s factual analysis of substantial contacts in favor of a

fairly straight forward bright-line test.

     C.   The Constitutionality of Pennsylvania’s Statutory
          Scheme in Light of Daimler

          Now that the Supreme Court has found that a foreign

corporation’s “substantial, continuous, and systematic” course

of business in a state cannot be the basis for general personal

jurisdiction, plaintiffs are increasingly reliant on business

registration statutes such as the Pa. Statutory Scheme to

attempt to establish general personal jurisdiction over a

foreign corporation. This case is on point since: (1) HIC is

neither incorporated in nor does it have its principal place of

business in Pennsylvania; (2) Plaintiff does not allege any

exceptional circumstances; and (3) none of the alleged exposure

attributable to HIC occurred in Pennsylvania. Therefore,

Plaintiff must turn to the Pa. Statutory Scheme in order to save


                               11
her assertion of personal jurisdiction over HIC. Specially,

Plaintiff contends that, while HIC is not necessarily “at home”

in Pennsylvania, HIC or its alleged predecessors consented to

general jurisdiction when they registered to do business in the

state pursuant to the Pa. Statutory Scheme.

           Daimler did not concern consent under a registration

regime nor did it disturb absolutely a party’s ability to

consent to general personal jurisdiction under certain

circumstances. See Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 703–04 (1982) (discussing

waiver of personal jurisdiction by consent). Rather, the

relevant question here after Daimler is a narrow one: does a

foreign corporation knowingly and voluntarily consent to general

jurisdiction in a state by registering to do business under a

statutory regime that conditions the right to do business on the

waiver of general jurisdiction?

          It is axiomatic, and none of the cases discussing this

issue dispute, that consent is only valid if it is given both

knowingly and voluntarily. The issue is whether this sort of

mandatory registration scheme which conditions the ability to do

business in a particular state on consent to general personal

jurisdiction satisfies these two requirements.

          Most courts that have confronted the issue have

determined that their state registration statutes do not imply

                                  12
consent to general jurisdiction because, inter alia, the

language of the statutes are not explicit in this regard. These

courts hold that, at a minimum, any consent to general personal

jurisdiction cannot be implied from the mere act of

registration, and therefore, the purported consent is not

knowingly given.

           The Pa. Statutory Scheme, on the other hand, is unique

in that it provides explicitly that by the act of registering to

do business in Pennsylvania, the foreign corporation consents to

general jurisdiction. Thus, the statutory consent is arguably

given knowingly under the Pa. Statutory Scheme in that it is

expressly provided for in Section 5301. The question is, in

light of the mandatory nature of registration to do business in

Pennsylvania, whether the consent to general jurisdiction is

voluntary. Below, the Court discusses both registration statutes

generally and the Pa. Statutory Scheme specifically, and

describes why such schemes do not comport with due process after

Daimler.

           1.   Are Registration Statutes that Extract Consent to
                General Jurisdiction in Exchange for the Ability
                to do Business Unconstitutional?

           All states have business registration statutes that

premise the ability of a foreign corporation to conduct business

therein without penalty on its registration and appointment of

an agent for service of process. See, e.g., Brown v. Lockheed

                                13
Martin Corp., 814 F.3d 619, 640 (2d Cir. 2016); Monestier, supra

at 1345. These statutes typically share a common penalty for

failure to register as well: the inability to maintain an action

in that state’s courts (or an action in the federal court based

on diversity jurisdiction). See, e.g., Statutes expressly barring

action by unlicensed corporations, 8 Williston on Contracts §

19:65 (4th ed.).

          The original force behind business registration

statutes is now archaic and moot. In the mid-nineteenth century,

corporations were considered to exist only where they were

incorporated. See Charles W. "Rocky" Rhodes, Nineteenth Century

Personal Jurisdiction Doctrine in A Twenty-First Century World,

64 Fla. L. Rev. 387, 436 (2012). As a result, under the

jurisdictional rubric established in Pennoyer, corporations

could not be haled into foreign courts, even for claims that

arose in the forum, because they could not physically be served

there. Brown, 814 F.3d at 631. So that states could protect

their citizens from corporate injury in their jurisdiction,

state legislatures began enacting registration statutes

codifying the principle that the state could require foreign

corporations “to appoint an in-state agent for service of

process and to consent to jurisdiction for claims related to its

forum business in return for the privilege of conducting in-

state business.” Rhodes, supra at 442.

                               14
             As noted by the Second Circuit:

        A corporation’s “consent” through registration has thus
        always been something of a fiction, born of the necessity
        of exercising jurisdiction over corporations outside of
        their state of incorporation: Consent was perhaps more
        of a promise, fairly extracted, to appear in state court
        on actions by a state’s citizens arising from the
        corporation’s operations in the jurisdiction.

Brown, 814 F.3d at 633. Therefore, such statutory regimes were

initially intended to create only specific jurisdiction over

foreign corporations, not general jurisdiction. Indeed, most

courts confronted with the issue have concluded that these

statutes do not imply consent to general jurisdiction.

             For example, in Brown, the Second Circuit concluded

that:

     If mere registration and the accompanying appointment of
     an in-state agent - without an express consent to general
     jurisdiction - nonetheless sufficed to confer general
     jurisdiction by implicit consent, every corporation
     would be subject to general jurisdiction in every state
     in which it registered, and Daimler’s ruling would be
     robbed of meaning by a back-door thief.

Id. at 640. The Second Circuit distinguished Pennsylvania’s

Statutory Scheme on the grounds that, unlike the Connecticut

registration statute at issue there, Section 5301 includes clear

language regarding jurisdiction. Id. at 637. However, the court

concluded that even with express language “[t]he reach of [a

state’s] coercive power, even when exercised pursuant to a

corporation’s purported ‘consent,’ may be limited by the Due

Process clause.” Id. at 641. Given that the language of

                                   15
Connecticut’s statute did not provide for express consent, the

court did not need to reach that issue. Id.

          Similarly, in Genuine Parts Co. v. Cepec, 137 A.3d 123

(Del. 2016), the Delaware Supreme Court overruled its prior

precedent interpreting Delaware’s registration statute as

conferring general personal jurisdiction over registrants. 137

A.3d at 139-42. The court recognized that, should forced

statutory consent to general jurisdiction via registration be

deemed constitutional, Daimler would be eviscerated as more

states began adopting a similar interpretation. The court held

that:

     If all of our sister states were to exercise general
     jurisdiction over our many corporate citizens, who often
     as a practical matter must operate in all fifty states
     and worldwide to compete, that would be inefficient and
     reduce legal certainty for businesses. Human experience
     shows that “grasping” behavior by one, can lead to
     grasping behavior by everyone, to the collective
     detriment of the common good. It is one thing for every
     state to be able to exercise personal jurisdiction in
     situations when corporations face causes of action
     arising out of specific contacts in those states; it is
     another for every major corporation to be subject to the
     general jurisdiction of all fifty states.

Id. at 143 (footnotes omitted). Similarly, should the explicit

Pa. Statutory Scheme be deemed constitutional, other states

would only need to add language to their registration statutes

spelling out the jurisdictional consequences of registering to

do business, while at the same time giving no real alternative

to registration.

                               16
          Recognizing the sea change in personal jurisdiction

brought about by Daimler and Goodyear, the Delaware Supreme

Court found that Delaware’s registration statute could not be

read to force jurisdictional consent but instead would have to

be interpreted so as not to offend the Due Process Clause. Id.

at 127. It explained that:

     An incentive scheme where every state can claim general
     jurisdiction over every business that does any business
     within its borders for any claim would reduce the
     certainty of the law and subject businesses to
     capricious litigation treatment as a cost of operating
     on a national scale or entering any state’s market.

Id. at 127-28 (footnotes omitted). 8


8         Two years previously, the United States District Court
for the District of Delaware had predicted this result
concluding that, while Daimler did not concern the issue of
consent by registration, its overall message encompassed the
issue. The Delaware District Court held that because “[b]oth
consent and minimum contacts (and all questions regarding
personal jurisdiction) are rooted in due process,” and “[j]ust
as minimum contacts must be present so as not to offend
‘traditional notions of fair play and substantial justice,’ the
defendant’s alleged ‘consent’ to jurisdiction must do the same.”
AstraZeneca AB v. Mylan Pharm., Inc., 72 F. Supp. 3d 549, 556
(D. Del. 2014) (Sleet, J.) (citing Int’l Shoe, 326 U.S. at 316),
aff’d sub nom. Acorda Therapeutics Inc. v. Mylan Pharm. Inc.,
817 F.3d 755 (Fed. Cir. 2016). The court continued that:

     The Supreme Court’s discussion of due process in
     Daimler, therefore, informs the court’s [consent]
     analysis   here.  In   holding   that  “continuous   and
     systematic contacts” alone are insufficient to establish
     general jurisdiction, the Supreme Court rejected the
     idea that a company could be haled into court merely for
     “doing business” in a state.

Id. at 556 (quoting Daimler, 571 U.S. at 138). The court
concluded that “[i]n light of the holding in Daimler, the court
                                17
          This Court agrees with the holdings in these cases

that a mandatory statutory regime purporting to confer consent

to general jurisdiction in exchange for the ability to legally

do business in a state is contrary to the rule in Daimler and,

therefore, can no longer stand. 9

          2.   Is the Pa. Statutory Scheme Saved by the Explicit
               Nature of the Consent?

          The Pa. Statutory Scheme, however, goes a step further

than other states’ registration statutes in that it explicitly

informs that registering to do business constitutes a sufficient

basis for the exercise of general personal jurisdiction.

          Nonetheless, the Pa. Statutory Scheme presents a

foreign corporation with a Hobson’s choice: consent to general

personal jurisdiction or be denied the benefits of doing

business in Pennsylvania. 10 To put it another way, the Pa.

Statutory Scheme conditions the benefit of certain privileges of




finds that [defendant’s] compliance with Delaware’s registration
statutes – mandatory for doing business within the state –
cannot constitute consent to jurisdiction. . . .” Id.
9         As described below, the reasoning of these cases
applies equally to the Pa. Statutory Scheme.

10        Specifically, in that the Pa. Statutory Scheme
requires foreign corporations to register, a non-registering
foreign corporation can either not do business in the state or
do business illegally without the protection of the court
system. This Court concludes that the choice of doing business
illegal is no more of a choice than not doing business in the
state at all.
                                18
doing business in Pennsylvania upon the surrender of the

constitutional right, recognized in Daimler, to be subject to

general personal jurisdiction only where the corporation is “at

home.” In that the Pa. Statutory Scheme is explicit, the Court

must ask whether the purported statutory consent to personal

jurisdiction, even if knowingly given (the first prong), is

voluntary (the second prong), and thus, comports with due

process.

           As a general principle, the Supreme Court has

recognized that the state cannot condition a benefit generally

available to others in the state on the surrender of a

constitutional right. Koontz v. St. Johns River Water Mgmt.

Dist., 570 U.S. 595, 604, 606 (2013) (holding that the court

could not condition the grant of land use permits upon the

applicant’s funding of offsite mitigation projects on public

land); see Frost v. R.R. Comm’n of State of Cal., 271 U.S. 583,

593 (1926) (holding that the state violated, inter alia, the due

process rights of a private trucking company by conditioning the

use of its highways on the acceptance of all of the duties and

burdens placed on a common carrier; concluding that “[i]t would

be a palpable incongruity to strike down an act of state

legislation which, by words of express divestment, seeks to

strip the citizen of rights guaranteed by the federal

Constitution, but to uphold an act by which the same result is

                                19
accomplished under the guise of a surrender of a right in

exchange for a valuable privilege which the state threatens

otherwise to withhold”); cf. Bendix Autolite Corp. v. Midwesco

Enters., Inc., 486 U.S. 888, 893-94 (1988) (concluding under

similar facts that Ohio violated the Commerce Clause by enacting

a statute requiring foreign corporations to register to do

business and subject themselves to general personal jurisdiction

in order to gain the due process protections afforded by statute

of limitation defenses and holding that a state “may not

condition the exercise of the defense on the waiver or

relinquishment of rights that the foreign corporation would

otherwise retain”).

          This principle finds a home in the unconstitutional

conditions doctrine. While the unconstitutional conditions

doctrine most often is saluted in First and Fifth Amendment

cases, “the logical foundation of the unconstitutional

conditions doctrine applies with equal force in any case in

which the enjoyment of a government-sponsored benefit is

conditioned upon a person’s nonassertion of any constitutional

right.” Wojtczak v. Cuyler, 480 F. Supp. 1288, 1306 (E.D. Pa.

1979) (citing William W. Van Alstyne, The Demise of the Right-

Privilege Distinction in Constitutional Law, 81 Harv. L. Rev.

1439, 1446 (1968)); see also Dixon v. Ala. State Bd. of Educ.,

294 F.2d 150, 156 (5th Cir. 1961) (providing that it “remains

                               20
true that the State cannot condition the granting of even a

privilege upon the renunciation of the constitutional right to

procedural due process.”); Richard A. Epstein, Unconstitutional

Conditions, State Power, and the Limits of Consent, 102 Harv. L.

Rev. 4, 7 (1988) (“[T]he doctrine prevents the government from

asking the individual to surrender by agreement rights that the

government could not take by direct action. Thus, although a

state may absolutely forbid foreign corporations from doing

business within its borders, it cannot allow them in on

condition that they waive their right to federal diversity

jurisdiction, any more than it could divest them of this right

by statute.”). In this case, the Pa. Statutory Scheme violates

the unconstitutional conditions doctrine because it conditions

the benefit of doing business in the state with the surrender of

constitutional due process protections.

          Second, out-of-state corporations seeking to exercise

their right to engage in commerce in Pennsylvania have only two

unsatisfactory choices: (1) register and therefore consent to

general personal jurisdiction in all cases; or (2) not register

and be denied the opportunity to “do business” in the state.

Given the fundamental importance of the ability to engage in

interstate commerce, this Court concludes that the mandatory

nature of the statutory consent extracted by the Pa. Statutory

Scheme is, in fact, functionally involuntary. As a result, it is

                               21
not true consent at all. See Montestier, supra at 1389-90

(opining that “[t]he notion of consent implies that a party has

alternatives – in particular, the alternative not to consent”

but that “[t]he option of refraining from doing business in [a]

state is not really a viable one for most corporations”); see

also Leonard v. USA Petroleum Corp., 829 F. Supp. 882, 889 (S.D.

Tex. 1993) (“Due process is central to consent; it is not waived

lightly. A waiver through consent must be willful, thoughtful,

and fair. ‘Extorted actual consent’ and ‘equally unwilling

implied consent’ are not the stuff of due process.”).

          Finally, as noted by Professor Monestier, consent by

registration is significantly dissimilar to other forms of

accepted consent-based personal jurisdiction such as forum

selection clauses and submission – consent based on appearing

and defending in a lawsuit. Monestier, supra at 1380-84. These

forms of consent are creatures of contract – transactional in

nature – and the consents are limited to the parties to the

transaction or discrete disputes. By contrast, this form of

anticipatory consent, such as that contemplated by the Pa.

Statutory Scheme, subjects the foreign corporation to unlimited

general jurisdiction for all times and in all unforeseen

circumstances.

          For all of these reasons, the Pa. Statutory Scheme

allows Pennsylvania to impermissibly extract consent at a cost

                               22
of the surrender of a constitutional right. Absent voluntary

consent, Daimler teaches that a corporation is only subject to

general jurisdiction where it is “at home.” The Pa. Statutory

Scheme impermissibly re-opens the door to nation-wide general

jurisdiction that Daimler firmly closed. Therefore, the Court

concludes that the Pa. Statutory Scheme violates the Due Process

Clause and is unconstitutional.

     D.   The Continuing Validity of Bane after Daimler

          The Court turns to the validity of pre-Daimler Third

Circuit precedent approving of the Pa. Statutory Scheme. In

Bane, the Third Circuit held that a foreign corporation consents

to general jurisdiction when it registers to do business in

Pennsylvania under the Pa. Statutory Scheme. 925 F.2d at 640.

          Bane was issued well before the Supreme Court

clarified the limits of general jurisdiction in Daimler. Bane

was based on the then-understanding that “due process is . . .

not offended by the assertion of jurisdiction when the defendant

has maintained continuous and substantial forum affiliations,

whether or not the cause of action is related to those

affiliations.” Id. at 639. Further, Bane explained that “[b]y

registering to do business in Pennsylvania, Netlink

‘purposefully avail[ed] itself of the privilege of conducting

activities within the forum State, thus invoking the benefits

and protections of its laws.’” Id. at 640 (internal quotation

                                  23
marks omitted) (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)). In Daimler, the Supreme Court clarified that

neither maintaining continuous and substantial contacts with the

forum nor notions of “purposeful availment” were a sufficient

basis for the exercise of general jurisdiction over a foreign

corporation. Thus, Daimler effectively disassembled the legal

scaffolding upon which Bane was based. Daimler, 571 U.S. at

138. 11

          It is thus apparent that the constitutional regime

under which Bane was decided has been superseded by a newer

standard. 12 Under these circumstances, can Bane survive the rule


11        Moreover, in support of its alternative holding that
the defendant had consented to general jurisdiction through
registration, the Third Circuit in Bane cited Hess v. Pawloski,
274 U.S. 352 (1927) and Dehne v. Hillman Inv. Co., 110 F.2d 456
(3d Cir. 1940). See Bane, 925 F.2d at 641. The exercise of
jurisdiction in both of these cases was premised on in-state
conduct, which makes Bane’s analysis more appropriate to our
modern notion of specific jurisdiction than general
jurisdiction. Hess, 274 U.S. at 356; Dehne, 110 F.2d at 457.

12        Several district courts within this circuit have
followed Bane even after Daimler, and have held that a
defendant’s compelled consent to jurisdiction is not nullified
by Daimler’s limitations on general personal jurisdiction –
especially in light of the fact that the Pa. Statutory Scheme
explicitly informs the entity that it will be subject to general
jurisdiction once it registers to do business. See Gorton v. Air
& Liquid Sys. Corp., 303 F. Supp. 3d 278, 296–97 (M.D. Pa. 2018)
(recognizing that after “Daimler, a majority of federal courts
have held that general jurisdiction may not be based solely upon
a corporation’s compliance with a state’s registration statute,”
but concluding that because Section 5301 has specific language
regarding jurisdiction, the consent is valid); Bors v. Johnson &
Johnson, 208 F. Supp. 3d 648, 653 (E.D. Pa. 2016) (“The ruling
                                24
of Daimler?

          The district court is the lowest court in our federal

hierarchical system and is bound by rulings of its circuit court

and the Supreme Court. See Allegheny Gen. Hosp. v. N.L.R.B., 608

F.2d 965, 970 (3d Cir. 1979) (“[P]recedents set by the higher

courts . . . are conclusive on the lower courts, and leave to



in Daimler does not eliminate consent to general personal
jurisdiction over a corporation registered to do business in
Pennsylvania.”); see also Youse v. Johnson & Johnson, 18-cv-
3578, 2019 WL 233884, at *3-*4 (E.D. Pa. Jan. 16, 2019);
Allstate Ins. Co. v. Electrolux Home Prods., 18-cv-00699, 2018
WL 3707377, at *4–5 (E.D. Pa. Aug. 3, 2018); Mendoza v.
Electrolux Home Prods., Inc., 15-cv-00371, 2018 WL 3973184, at
*3-*4 (M.D. Pa. Aug. 20, 2018); Plumbers’ Local Union No. 690
Health Plan v. Apotex Corp., 16-cv-665, 2017 WL 3129147, at *11
(E.D. Pa. July 24, 2017); Hegna v. Smitty’s Supply, Inc., 16-cv-
3613, 2017 WL 2563231, at *3-*4 (E.D. Pa. June 13, 2017).

          However, as discussed, while the explicit Pa.
Statutory Scheme may indicate that consent to jurisdiction is
knowing, it does not make it voluntary. Thus, this Court departs
from these holdings as the consent extracted is invalid.
Contrary to these courts’ view, the issue was never whether
Daimler invalidated consent to personal jurisdiction, but
whether a scheme that forces consent can be found valid after
Daimler.

          The Pennsylvania Superior court has also followed this
line of district court cases in reaching the same conclusion.
Webb-Benjamin, LLC v. Int’l Rug Grp., LLC, 192 A.3d 1133, 1139
(Pa. Super. Ct. 2018) (“[W]e conclude that Daimler does not
eliminate consent as a method of obtaining personal
jurisdiction. Accordingly, pursuant to 42 Pa.C.S.A. § 5301,
Pennsylvania may exercise general personal jurisdiction over”
registered foreign corporations). As far as this Court is aware,
regarding the Pa. Statutory Scheme specifically, only one Court
of Common Pleas judge has concluded that the scheme violates the
Due Process clause. Mallory v Norfolk S. Ry. Co., No. 1961, 2018
WL 3025283 (Pa. Com. Pl. May 30, 2018). This Court finds Mallory
well-reasoned.
                               25
the latter no scope for independent judgment or discretion.”

(quoting H.C. Black, Law of Judicial Precedents 10 (1912))),

overruled on other grounds by St. Margaret Mem’l Hosp. v.

N.L.R.B., 991 F.2d 1146 (3d Cir. 1993). Under ordinary

circumstances, Bane would be binding on this Court.

          However, the Third Circuit itself has recognized an

exception to this rule. When a constitutional standard is

replaced by newer Supreme Court law contrary to the law of the

circuit, “the old standard [is] not binding” on lower courts.

Planned Parenthood of Se. Pa. v. Casey, 947 F.2d 682, 697–98 (3d

Cir. 1991), aff’d in part, rev’d in part, 505 U.S. 833 (1992).

Thus, “a change in the legal test or standard governing a

particular area is a change binding on lower courts that makes

results reached under a repudiated legal standard no longer

binding.” Id. at 698; see also Sheet Metal Workers Int’l Ass’n,

Local Union No. 19 v. U.S. Dep’t of Veterans Affairs, 135 F.3d

891, 902 (3d Cir. 1998) (recognizing that “intervening

authority” may require a court to “reevaluate a precedent”

(internal quotation marks omitted) (citing Reich v. D.M. Sabia

Co., 90 F.3d 854, 858 (3d Cir. 1996) and Casey, 947 F.2d at

698)).

          In Casey, the Third Circuit (and later the Supreme

Court) considered the constitutionality of various sections of

the Pennsylvania Abortion Control Act of 1982. 947 F.2d at 687.

                               26
The Third Circuit concluded that, through splintered opinions,

the Supreme Court had formulated a new standard of review in the

context of abortion rights and that that new standard supplanted

previous Supreme Court precedent directly on point, even though

the Supreme Court had not explicitly overruled that precedent.

Id. at 697-98. The Third Circuit explained that lower courts are

bound by both the legal standard or reasoning of precedential

opinions as well as the specific results reached under that

standard. Id. at 691-92. Under these circumstances, the Third

Circuit concluded that “[i]t would be anomalous if the results

reached under a constitutional standard remained binding after

the standard or test was repudiated.” Id. at 697.

           The rule that emerges from Daimler changed the

standard for determining when a state may exercise general

personal jurisdiction over a foreign corporation. Therefore,

applying Casey to the facts of this case, the result obtained

under Bane (general personal jurisdiction over a foreign

corporation by statutory consent) cannot stand under the new

constitutional standard adopted in Daimler (general personal

jurisdiction only where the foreign corporation is at home).

Thus, this Court is bound to apply the new Daimler standard not

withstanding previous circuit law.

IV.   CONCLUSION

           The Court concludes that the Pa. Statutory Scheme

                                27
requiring foreign corporations to register to do business and,

therefore, to consent to general personal jurisdiction in

Pennsylvania, offends the Due Process Clause and is

unconstitutional. As a result, the Court further concludes that

the Third Circuit’s pre-Daimler decision in Bane, finding that,

by registering to do business in Pennsylvania, a foreign

corporation consents to general personal jurisdiction, is

irretrievably irreconcilable with the teachings of Daimler, and

can no longer stand. Under the facts of this case, without the

presence of: (1) specific jurisdiction; (2) HIC’s voluntary

consent; (3) HIC being incorporated in or having its principal

place of business in Pennsylvania; or (4) some other

extraordinary circumstance, this Court has no personal

jurisdiction over HIC. Therefore, the Court grants HIC’s motion

to dismiss.

          An appropriate order follows.




                               28
